DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 has been considered by the examiner.
Specification
The substitute specification filed 02/23/2022 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0052342 A1), in view of Nakajima (US 2007/0006957 A1), in view of Kramer (US 2021/0061014 A1), in view of Ito et al. (US 2013/0139940 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Ueda discloses a pneumatic tire 3. The pneumatic tire is configured to have the structure of a tread portion 4 extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions 6 respectively disposed on both sides of the tread portion; a pair of bead portions 10 each disposed on an inner side of the sidewall portions in a tire radial direction; a carcass layer 12 mounted between the pair of bead portions 10; a plurality of belt layers 14 disposed on an outer circumferential side of the carcass layer in the tread portion; and bands 16, 18 – (construed as a belt cover layer disposed on an outer circumferential side of the belt layers). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The pneumatic tire is further configured to have the band 18 include helically wound cords which are encased in a topping rubber and where the cord are polyester (it being understood that polyethylene terephthalate (PET) fiber cord is a polyester cord), see [0026] – (construed as the belt cover layer being formed by helically winding coating rubber-covered organic fiber cords along the tire circumferential direction, the organic fiber cord being a polyethylene terephthalate fiber cord.
 Ueda does not explicitly disclose the PET cord is a single yarn size fineness of 700 dtex or less and in which a number of twists is 30 twists or more/100 mm, and a layer thickness G of the belt cover layer being 1.6 times or more as large as a cord diameter D of the organic fiber cord.
Nakajima discloses a pneumatic tire, see [0001]. The pneumatic tire includes the use of a belt reinforcing layer 7A, 7B – (construed as a belt cover layer).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The belt reinforcing layer is configured to use a PET cord material. The cord having a total fineness 1000 – 3500 dtex and construction of 1100/2; thus, each cord has a fineness of 550 dtex, see [0018] and Table 1 – (corresponds to 700 dtex or less). And the cord has a twist number of 47/ 100 mm, see Table 1 – (corresponds to a number of twists is 30 twists or more/100 mm). Nakajima further discloses such a configuration contributes to high-speed durability, road noise and flat spot performance over that of nylon cord material, see [0054].
Kramer discloses reinforcing plies for pneumatic tire, see [0001]- [0002]. The reinforcing plies are configured as PET cord 2 material encased in a rubber matrix 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

And where the reinforcing plies are suitable as a belt bandage – (construed as belt cover layer), see [0025]; have a 550 dtex construction – (construed as a fineness of less than 700 dtex or less) and diameter of 0.38 - 0.45 mm, see [0018], [0022], [0035]. Kramer suggests such a configuration offers a compromise between ply thickness and strength, see [0018].
Ito discloses a pneumatic tire which includes the use of a band formed of PET cord and covering rubber, see abstract and [0019]. And further discloses the diameter of the cord to include the covering rubber x2 is appropriately adjusted as needed. And where it is generally acceptable to have a thickness of the covering rubber x2 between 0.15 – 0.70 mm (total covering rubber thickness of 0.30 – 1.40 mm). whereby, this provides a balance between degraded long-term durability and degraded high-speed durability, see [0060].
Thus, it is readily seen that updating Ueda band cord material to have a diameter of 0.40 mm as reasonably suggested by Kramer’s range and topping rubber thickness x2 of 0.7 mm (total thickness of 1.4) as reasonably suggested by Ito’s range provides the tire with a layer thickness of the belt cover layer being over 3 times as large as the cord diameter – (corresponds to 1.6 times or more as large as a cord diameter D of the organic fiber cord).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band layer of Ueda in the claimed manner as taught by Nakajima, Kramer and Ito to provide the tire with the aforementioned benefits. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, modified Ueda further discloses the cord material is configurable as a multifilament yarn, see Kramer abstract – (construed as the organic fiber cord is formed by intertwining two or three plies).
Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0052342 A1), in view of Nakajima (US 2007/0006957 A1), in view of Kramer (US 2021/0061014 A1), in view of Ito et al. (US 2013/0139940 A1) as applied to claims 1-2 above, and further in view of Ueda (JP 2001180220 A, hereinafter “220”).
Regarding claims 3, 5, modified Ueda does not explicitly disclose the organic fiber cord has an intermediate elongation of 3.5% or less under a 2.0 cN/dtex load. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band layer of Ueda in the claimed manner since; Ueda (220) discloses in previous work under “220”, an inventive belt reinforcing layer 6 – (construed as a cover layer) having PET cord material under a 0.02 N/dtex (2.0 cN/dtex) load with an elongation rate (intermediate elongation) of 1.0 to 5.0%. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0052342 A1), in view of Nakajima (US 2007/0006957 A1), in view of Kramer (US 2021/0061014 A1), in view of Ito et al. (US 2013/0139940 A1), in view of Ueda (JP 2001180220 A, hereinafter “220”) as applied to claims 1 and/or 2, 5 above, and further in view of Boiocchi et al. (US 2001/0042581 A1).
Regarding claims 4, 6, modified Ueda does not explicitly disclose the organic fiber cord and a spacing S between the organic fiber cords adjacent to each other in the belt cover layer have a relationship 1.0 ≤ S/D < 1.5. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band layer of Ueda in the claimed manner since; Boiocchi discloses a radially outermost belt 16 – (construed as a cover ply) whose reinforcing cords are encased in an elastomeric material; formed of PET; have a diameter of 0.35 mm and a spacing of  0.42 mm, see FIG. 1, [0041], [0075] and Table 2. It being noted the spacing/diameter ≈ 1.2 mm. Whereby such a configuration contributes to improved fatigue resistance due to the use of smaller diameter cord and smaller layer thicknesses, see [0089] - [0090].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749